Congressional reference. — Pursuant to S. Res. 350, 85th Cong., 2d Sess., S. 922, for the relief of the Sanitary Equip*590ment Manufacturing Company was referred to the Court of Claims to report to the Senate giving such findings of fact and conclusions as should be sufficient to inform the Congress of the nature and character of the demand as a claim, legal or equitable, against the United States. When no petition was filed within 90 days as required by Rule 14 of the court, it was ordered on May 27, 1960, that further proceedings be discontinued. On September 23, 1960, plaintiff’s motion for rehearing of the motion to reinstate the case on the docket was allowed and, on October 17, 1960, a petition was filed seeking to recover relief for losses sustained in the performance of a contract entered into in 1950 with the Armed Services Medical Procurement Agency. On May 22, 1962, defendant filed a motion to dismiss the petition on the grounds that there had been a lack of prosecution and failure by plaintiff to comply with the rules of the court. Upon consideration thereof, it appearing that plaintiff had failed to respond thereto and that it had failed to comply with the rules of the court and the directions of the trial commissioner thereunder, or to prosecute the case in accordance with the rules, the court, on November 2,1962, reported to Congress that it was unable to conclude whether or not plaintiff had any legal or equitable claims against the United States.